SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, January 21, 2013 - GOL LinhasAéreasInteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B+, Moody's: B3), the largest low-cost and low-fare airline in Latin America, announces the preliminary air traffic figures for the month of December 2012. Operating Data November (*) % Chg. (MoM) December (*) December (*) % Chg. (YoY) Total System ASK (mm) 3,946.6 2.1% 4,029.7 4,939.1 -18.4% RPK (mm) 2,726.8 4.8% 2,858.4 3,259.5 -12.3% Load Factor 69.1% +1.8 p.p 70.9% 66.0% +4.9 p.p Domestic Market ASK (mm) 3,614.5 -0.1% 3,609.5 4,570.3 -21.0% RPK (mm) 2,524.6 4.0% 2,625.4 3,049.2 -13.9% Load Factor 69.8% +2.9 p.p 72.7% 66.7% +6.0 p.p International Market ASK (mm) 332.2 26.5% 420.2 368.8 13.9% RPK (mm) 202.2 15.2% 233.0 210.3 10.8% Load Factor 60.9% -5.4 p.p 55.4% 57.0% -1.6 p.p (*) December 2012 – preliminary figures; December 2011 – adjusted management figures; November 2012 – National Civil Aviation Industry (ANAC) Domestic Market During the month of December, GOL continued with its strategy of streamlining supply in the domestic market. The closing of Webjet’s operations, at the end of November, contributed to a 21.0% decrease in supply on the domestic market. GOL is focused on accelerating the resumption of its positive operating margins and it has shown a 5.4% reduction in domestic supply, year over year, approximately 1 p.p. above the forecast announced for 2012. As such, the Company is reaffirming its commitment to the rational addition of supply to the domestic market. The domestic market’s load factor was up 2.9 p.p. from December 2011, reaching 72.7% for the period. Due to the reduced supply cited above, demand for the period dropped 13.9% from the previous year. International Market The international supply for the month of December increased 13.9% over the same period last year, mainly due to the approximately 50% increase in international charter operations seeking to meet the additional international demand for the high season and the new daily operations to Santo Domingo and Miami, which began in December 2012. 1 GOL Linhas Aéreas Inteligentes S.A Demand for the period increased 10.8% due to the increased supply described above. The international load decreased by 1.6 p.p. year over year. Load Factor, Yield and Fuel Prices GOL’s total load factor reached 70.9%, up 4.9 p.p. from the same month last year. In the same period, consolidated net yield increased by close to 7%
